DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-12, 14, 19-21, 23-26 and 37-44 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including a controller to associate the first and second watermarks with a media detection event when both (1) the first and second source identifiers match and (2) the first and second timing identifiers are chronologically congruent, the media detection event corresponding to a group of watermarks, the group of watermarks including a threshold number of watermarks, the threshold number being at least two; and a transmitter to transmit the media detection event to a data collection facility. Inter alia, independent claims 10 and 19 are allowable for similar reasons. The closest prior art (Zhao, USPPGPubN 20160057317) teaches a first content includes a second timecode, [0017], the watermark of the second content includes Domain ID and a Sequence ID, [0071], Fig. 2 wherein a reference timeline that begins .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 20, 2021